Citation Nr: 1212268	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, or alternatively entitlement to compensation under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to December 1946; June 1947 to May 1956; and August 1956 to March 1959.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied a claim for service connection for the cause of the Veteran's death.  

In February 2010, the appellant and her son testified at a hearing before the undersigned Veterans Law Judge and a copy of the transcript is of record.  

In September 2010 and July 2011, this case was remanded.  The last remand was for Veteran's Claims Assistance Act (VCAA) notice regarding the § 1151 claim as well as to obtain a VA medical opinion.  The Board finds there has been substantial compliance with the remand.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1. The February [redacted], 2005 death certificate shows the immediate cause of death was coronary thrombosis due to or as a consequence of coronary artery disease.  A significant condition contributing to death but not resulting in the underlying cause was diabetes mellitus.  

2. At the time of death, service-connected disabilities included: a history of phlebitis with residuals of frostbite in the bilateral lower extremities; amoebic dysentery residuals; and a left varicocele.  

3. The immediate causes and significant conditions at death occurred many years after service and the preponderance of the evidence is against a finding that the service-connected disabilities caused or contributed substantially or materially to death.  

4. A preponderance of the evidence is against a finding that the Veteran's death was caused by VA hospitalization or medical or surgical treatment, or was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or that it was proximately caused by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1. A disability incurred or aggravated in service or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2011).  

2. The criteria for disability compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In an August 2011 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the appellant of information and evidence necessary to substantiate her claim for service connection for the cause of the Veteran's death, or alternatively, entitlement to compensation under 38 U.S.C.A. § 1151 for the Veteran's cause of death.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In the same letter, she was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which typically includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009).  The notice should include: (1) A statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App at 352-353.  

Here, the appellant was informed in the August 2011 letter of what she would need to establish her claim DIC benefits and, alternatively, for entitlement to benefits under § 1151.  This letter corrected any past notice received and explained what the Veteran was service-connected for during his lifetime.  It explained the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and explained the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected disability.  It informed the appellant of the information she needed to support her claim under entitlement to § 1151 benefits and the case was later readjudicated.  The Board finds the duty to notify has been met.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. 5103A (West 2002).  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) was inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Another case, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) (West 2002).  

Here, all reasonably identified and available medical records have been secured; including VA records and Social Security Administration records.  In October 2011, a VA examiner provided an opinion regarding the Veteran's cause of death.  The Veteran's representative submitted information printed from the internet regarding hypertension in March 2012 along with the informal hearing presentation (IHP) and this information was not reviewed by the AOJ.  The Board finds that the October 2011 VA opinion takes such information into account and it is essentially duplicative.  The duty to assist has been met.  



Legal Criteria and Analysis

The appellant has two theories in this case; the first is that the Veteran's death was a result of his service-connected disabilities or disabilities that were not yet service-connected and the second is that the Veteran's death was due to or a result of VA medical treatment.  The Board will address both theories of entitlement.  

For both theories, it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

Also, in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 C.F.R. § 1154(a) the Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, bias, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Here, the appellant is competent to state what she personally observed regarding the Veteran and events leading to his death.  Layno, 6 Vet. App. 465, 467-69.  To the extent she has done so, she is credible.  Caluza, 7 Vet. App. at 511.  However, this claim does not turn on lay evidence but on medical expertise because determining whether a service-connected disability or disabilities caused the Veteran's death or whether medical treatment caused the Veteran's death are not readily observable or within the personal knowledge of a layperson.  As a result, the appellant's statements are assigned limited weight.  § 3.159(a)(2).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.5(a) (2011).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related.  38 C.F.R. § 3.312(b) (2011).  

A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1) (2011).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2011).  In the same category are service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.  Service connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2011).  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2011).  In this situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

The appellant does not claim and the record does not show that the Veteran was in receipt of a total disability rating or that he was "entitled to receive" benefits based on a total disability rating for any period prior to his death and there is no basis for granting dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318.  

The appellant initially contended in a March 2005 claim that the Veteran's cause of death was due to his service.  The Veteran's representative stated in a June 2011 IHP that the Veteran should have been service-connected for diabetes mellitus while in service and that his diagnosed amebic dysentery was actually "early diabetes."  In the March 2012 IHP, the representative stated that the Veteran could have had hypertension in service which could have lead to coronary artery disease.  

The Veteran's death certificate shows he died in February [redacted], 2005, at age 74.  The immediate cause of death was coronary thrombosis (onset of 30 minutes) due to or as a consequence of coronary artery disease (onset of 20 years).  A significant condition contributing to death but not resulting in the underlying cause was diabetes mellitus.  As explained, at death he was service-connected for: a history of phlebitis with residuals of frostbite for the right and left lower extremity; amoebic dysentery; and a left varicocele.  

Service treatment records do not show diagnoses of coronary artery disease or diabetes mellitus.  In October 1955, a narrative summary showed the Veteran complained of a dull pain in his left mid-chest for three months.  His symptoms and medical history were fully described in the summary.  It was noted under laboratory data that glucose was 125.  His blood pressure was 130/80.  He was hospitalized for several days.  The final diagnosis was amoebic dysentery, which had improved.  At separation in March 1959, some health concerns were listed, but none pertaining to endocrine or heart problems.  

The Veteran's phlebitis was symptomatic over the years (see May and September 1968 VA examination reports).  In December 1968, the Veteran complained of swelling, mainly in the left leg; the diagnosis was obesity and a history of leg pain.  The etiology of the leg pain was uncertain, but doubted to be vascular; it was likely an arterial or venous cause.  In a March 1969 record, Dr. C. found severe deep phlethrombosis, with chronic thrombophlebitis of thighs and legs bilaterally.  However, in September 1969 Dr. N. stated the Veteran was taking medication, had good peripheral pulses as well as normal color and hair growth on his legs.  In 1972, Dr. C. also noted the phlebitis had improved.  

At an April 1974 VA examination, the Veteran was diagnosed with arteriosclerotic cardiovascular disease with angina.  The service-connected phlebitis residuals were shown to be mild and nonexistent on the right lower extremity.  Ten years later, in 1985, the Veteran was hospitalized and diagnosed with coronary artery disease.  A July 1995 record of Dr. Lewis shows that the onset of the diabetes mellitus was 1987.  In February 1990, Dr. Wofford filled out an aid and attendance form.  The Veteran had diabetes mellitus and type II and coronary artery disease status post coronary artery bypass graft.  When discussing the Veteran's medical history, the doctor only mentioned the Veteran's diabetes mellitus and coronary artery disease; he noted that the Veteran had some decreasing stamina and obesity.  In June 1991, a private record showed a diagnosis of hypertension.  

In October 2000, the Veteran received a VA examination.  The diagnoses were: residuals of frostbite of the feet and "intermittent claudication of the calves of the leg, probably, secondary to poor circulation; the etiology of which would not be absolute, but likely it is not in the feet due to frost bite (sic)."  

In July 2004, Dr. L. saw the Veteran in consultation for cardiovascular disease.  It was noted that the Veteran had multiple cardiac risk factors, including: hypertension, insulin-dependent diabetes mellitus, and "a history of frostbite of his lower extremities during surgery.  He has numbness in his feet and has also experienced chronic claudication of his lower extremities."  His past history of deep vein thrombosis bilaterally was noted.  His extremities had two plus swelling on the right and one plus on the left.  His distal pulses were not felt.  The impression was: 

1. Significant cardiovascular disease, including [deep vein thrombosis] bilaterally, with peripheral vascular disease and significant claudication.  
2. History of frostbite involving both feet, which could have been contributed (sic) to a sedentary lifestyle, which increases his risk for cardiovascular disease.  

After the Veteran's death, Dr. M. wrote a memorandum in July 2005 regarding the Veteran's cause of death regarding whether the Veteran's phlebitis contributed to his cardiovascular disease.  The memorandum reflects that the claims file was reviewed.  Dr. M. stated that the Veteran's frostbite residuals "may have contributed to the development of his peripheral vascular disease as may his hypertension and diabetes."  He went on: 

The degree to which these things contributed can not (sic) be stated without resort to unfounded speculation.  In my opinion however, the cold injury with frostbite and thrombophlebitis did not cause or specifically aggravate the veteran's coronary artery disease, which was the cause of death.  

In an October 2011 VA opinion, the examiner correctly noted the Veteran's service-connected disabilities during his lifetime and his causes of death as well as Dr. L.'s 2004 record, Dr. M.'s 2005 letter, and the appellant and representative's assertions.  The claims file was reviewed, including VA medical records.  The examiner stated that the weight of the medical literature was against a causative relationship or nexus between any one of or all of the service-connected disabilities and the Veteran's causes of death.  The examiner also opined that it was less likely than not that the listed causes of death on the death certificate were at all related to his service or service-connected disabilities.  In coming to these conclusions, the examiner relied on the U.S. National Library of Medicine as a source.  

There was no evidence found that would provide a substantial amount of medically reasonable support for the Veteran's representative's assertion that the Veteran's amoebic dysentery was actually undiagnosed diabetes in its early stages.  The examiner stated that one laboratory glucose value is insufficient to make a diagnosis of diabetes at that time when he was being treated for amoebic dysentery.  The examiner pointed out that in 1983 his primary care physician documented several normal blood glucose values, which would not be consistent with diabetes mellitus.  A relationship between amoebic dysentery and diabetes mellitus was unlikely.  (Plus, a July 1995 record shows the diabetes mellitus onset to be 1987; hypertension was diagnosed in 1991.)  

The examiner indicated that the weight of the medical literature was against the assertion that service-connected frostbite residuals (a history of phlebitis with residuals of frostbite for the bilateral lower extremities) had a role in the Veteran's later development of heart disease.  He referred to the September 1969 Dr. N. record which showed normal findings for the legs.  The examiner pointed out that such findings would not be consistent with vascular compromise that would have resulted from a significant frostbite injury.  

As for Dr. L.'s 2004 note, the examiner stated it was possible that a sedentary lifestyle could have contributed somewhat to the development of the Veteran's heart disease but the Veteran also had other factors, including diabetes, which carried significantly more weight comparatively when considering the relative contributions of potential causative factors of heart disease.  He relied on medical literature for support of this statement.  

Regarding Dr. M.'s 2005 letter, the examiner agreed that the Veteran's service-connected cold injury disabilities did not cause or aggravate heart disease (the primary cause of death on the death certificate).  This statement was also supported by current medical literature.  It was plausible that peripheral vascular disease can result from frostbite, but it was less likely in this case because of Dr. N.'s unremarkable findings in September 1969.  A more severe degree of frostbite injury would have to have been present in 1969 in order for subsequent peripheral vascular disease to occur.  Instead, a review of the records showed the peripheral vascular disease showed up in the same time frame as other vascular disease complications.  This presentation of vascular disease complications in multiple locations of the body is a commonly observed phenomenon in the current body of medical literature and would be considered part of the same disease process.  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

The Board finds that service connection for the cause of the Veteran's death is not warranted.  The evidence does not show that service-connected disabilities were either a principle or contributory cause of death.  38 C.F.R. § 3.312(a) & (b).  In coming to this conclusion the Board relies on the October 2011 VA medical opinion because it is the most probative piece of evidence in the file.  The Board finds this opinion competent and credible.  Layno, 6 Vet. App. 465, 467-69; Caluza, 7 Vet. App. at 511.  

The examiner explained that a history of phlebitis with residuals of frostbite in the lower extremities did not play a role in the development of coronary thrombosis and coronary artery disease (the primary causes of death).  He cited to medical literature and evidence in the file for support.  The examiner also addressed Dr. L.'s 2004 note (asserting that a history of frostbite of the feet could have contributed to a sedentary lifestyle and increased his risk for coronary artery disease) by stating that other factors like diabetes mellitus were more likely to cause the heart disease than a sedentary lifestyle.  He relied on medical literature for support.  The service-connected phlebitis did not contribute substantially and materially to cause death, as required by § 3.312(c)(2).  

Other theories, including that amoebic dysentery caused diabetes mellitus which contributed to death, were also addressed by the examiner.  The Board finds that § 3.312(a) and (c)(1) are not satisfied.  The examiner stated why there was no link between amoebic dysentery and diabetes mellitus, why peripheral vascular disease was not related to the service-connected phlebitis and concluded that the Veteran's death was not related to his service.  Also, the medical evidence shows the Veteran was diagnosed with diabetes mellitus in 1987 and hypertension in 1991.  The Board finds there is no disability related to service that caused the Veteran's death.  38 C.F.R. § 3.312(a).  

The October 2011 examiner reviewed the file, summarized the Veteran's history correctly, articulated the appellant and her representative's contentions, cited to medical literature and provided fully explanatory conclusions regarding the cause of the Veteran's death.  In contrast, Dr. L.'s opinion did not cite to medical literature and did not demonstrate an understanding of the Veteran's full medical history.  Dr. M., who stated that phlebitis may have contributed to peripheral vascular disease, hypertension and diabetes, also did not cite to medical literature and overall drew an attenuated conclusion without providing reasons for it.  As a result, the Board assigns the October 2011 opinion more weight.  

The Board also finds the evidence as a whole supports the examiner's conclusions that the Veteran's health declined long after service.  The Board finds there is no showing that the service-connected disabilities combined materially to accelerate death.  38 C.F.R. § 3.312(c)(4).  

The preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1310.  The benefit of the doubt rule is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a) (2011).  

Claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection; there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2011) provides, in relevant part, that compensation shall be awarded for a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  A death is qualifying if it was not the result of the Veteran's willful misconduct.  Id.  Also, it must be caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A).  38 U.S.C.A. § 1151(a)(1).  

In addition to the above, the proximate cause of the disability or death must have been carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination.  38 U.S.C.A. § 1151(a)(1)(A).  Alternatively, the proximate cause of the death must be an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(B).  

The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability or death; it first must be shown that the medical treatment caused the Veteran's death.  38 C.F.R. § 3.361(c) & (d) (2011).  

Actual causation is required and to establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  38 C.F.R. § 3.361(c)(1) (2011).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Id.  The Veteran's failure to follow properly given medical instructions is not caused by hospital care medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3) (2011).  

If causation is shown, then other elements must be established.  See 38 C.F.R. § 3.361(d)(1)-(2) (2011).  

The appellant contended in a May 2006 statement that VA was at fault in causing the Veteran's death.  She said the doctor at the VA hospital prescribed a new and stronger aspirin for his heart even though he was already on aspirin therapy for his heart.  At the Board hearing, the appellant stated that the VA clinic put the Veteran on "a red aspirin regime" when he was already taking a blood thinner prescribed by VA.  (Transcript, p 14.)  

The Veteran's medical history is summarized above.  Additionally, in a report received in June 1991, Dr. P. noted that the Veteran was taking an aspirin every day.  Dr. P. noted that the Veteran had poor medication compliance recently and that he had only been seen once.  On February [redacted], 2005, Dr. L., a private clinician decreased the Veteran's prescribed aspirin.  The Veteran died a few days later.  

In the October 2011 VA opinion, the examiner addressed the appellant's contention that a change in aspirin therapy was the cause of his death.  He stated that the change in aspirin therapy did not in any way contribute to the Veteran's death.  The weight of the medical literature was against a causative relationship between these issues.  The Board finds that there is no probative evidence contradicting the examiner's opinion in the file and assigns this opinion great weight.  

Based on all of the evidence of record, the Board concludes that entitlement to DIC and DIC under the provisions of 38 U.S.C.A. § 1151 is not established because the evidence does not show that VA medical treatment was implicated in the cause of the Veteran's death.  As stated, merely showing that a Veteran received VA care and that the Veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Here the evidence also appears to show that the Veteran's private clinician made the last medication change, not VA.  Regardless, no causation is shown.  38 C.F.R. § 3.361(c)(1).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the Veteran's death, or alternatively entitlement to compensation under 38 U.S.C.A. § 1151, is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


